Modified as to costs January 11, 1927.                       ON PETITION FOR REHEARING.                              (251 P. 907.)
In our former opinion we directed a modification of the original decree so as to award the *Page 572 
care and custody of the minor children, Arthur Paul Wells, born October 3, 1915, and Mildred Wells, born February 15, 1919, to the defendant Lucy M. Wells-Crawford and requiring the plaintiff R.P. Wells to pay to the defendant $40, dating on the first day of each month from July 1, 1926, for the care, nurture and education of said minor children during their minority; and decreeing that plaintiff be relieved from all past payments for the support of said minors, which were due prior to July 1, 1926, and not already paid.
The plaintiff was relieved from these payments largely upon the recommendation of the trial court, the judge of which was more familiar with the circumstances than this court.
Our former opinion directed that neither party would recover costs in this court. Upon further consideration, it appearing that the mother, Lucy M. Wells-Crawford, is possessed of limited means, and that if she pays the expense of the suit it may necessarily entrench upon the amount provided for the children, which has already been reduced; therefore the defendant Lucy M. Wells-Crawford will be awarded costs and disbursements in the Circuit Court and in this court.
In all other respects the petition for rehearing will be denied.                                     MODIFIED AS TO COSTS. *Page 573